DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after mailing of the Notice of Allowability on January 14, 2021.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this invention has been reopened pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on April 14, 2021, has been entered.
	Claims 1-14 are pending in the instant invention.  According to the Amendments to the Claims, filed March 4, 2020, claims 1-3 were amended and claims 4-14 were added.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/696,540, filed September 6, 2017 and now US 10,138,241, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/394,779, filed September 15, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 1-14, drawn to a method for modulating receptor interacting serine/threonine-protein kinase 2 activity in a patient, comprising administering… a… substituted benzamide of the formula (I), shown to the right above.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 10, 2019.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 4, 2020.
	Thus, a second Office action and prosecution on the merits of claims 1-14 is contained within.

Reasons for Allowance

	Claims 1-14 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for modulating receptor interacting serine/threonine-protein kinase 2 activity in a patient, as recited in claim 1.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the patient a therapeutically effective amount of an instantly recited substituted benzamide.  This methodical step is present in the method for modulating receptor interacting serine/threonine-protein kinase 2 activity in a patient, as recited in claim 1.
Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
HETEROARYL CARBOXAMIDE AS RIPK2 INHIBITORS AND METHODS OF USING SAME TO TREAT AUTOIMMUNE OR ALLERGIC DISORDERS

	has been deleted and replaced with the following:
---“SUBSTITUTED CARBOXAMIDES AS RIPK2 INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating receptor interacting serine/threonine-protein kinase 2 activity in a patient, comprising administering to the patient a therapeutically effective amount of a compound selected from the group consisting of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the patient has a disease or disorder selected from the group consisting of an autoimmune disease and an allergic disorder.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 2, wherein the autoimmune disease or allergic disorder is selected from the group consisting of allergic eczema, allergic rhinitis, ankylosing spondylitis, asthma, chronic obstructive pulmonary disease, Crohn’s disease, graft versus host disease, inflammatory bowel disease, juvenile idiopathic arthritis, 

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 3, wherein the rheumatoid arthritis is juvenile rheumatoid arthritis.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:

s:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
s:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
s:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the compound is:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert J. Kajubi (Reg. No. 55,312) on March 16, 2020.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.


/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624